Citation Nr: 1443014	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from February 1996 to February 2000 and from January 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2014, the Veteran presented sworn testimony during a Board hearing in Waco, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  In an unappealed decision dated in March 2005, service connection for PTSD was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the March 2005 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for PTSD. 

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD related to his experiences during his active service in Iraq.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for PTSD herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

II.  Law and Analysis - New and Material Evidence 

The claim of entitlement to service connection for PTSD was denied by an unappealed rating decision in March 2005, in part, because the evidence did not show a confirmed diagnosis of PTSD and the available evidence was insufficient to confirm that he was actually engaged in combat or was a POW.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  This decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In July 2010, the Veteran filed an application, seeking to reopen the claim.  The current appeal arises from the RO's October 2010 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

Evidence considered by the RO in March 2005 includes the Veteran's stressor questionnaire, his service treatment records, and VA treatment records which show an Axis I diagnosis of bipolar disorder rule out PTSD in March 2004.  

Since the March 2005 rating decision, the Veteran has submitted a June 2010 VA outpatient treatment record containing a diagnosis of PTSD, suggesting that it is related to military stressors.  Newly-received evidence also includes the Veteran's testimony from the July 2014 Board hearing.  He testified that his PTSD arises from a fear of hostile military or terrorist activity carrying out his duties as a truck driver, specifically from the constant threat of physical injury from improvised explosive devices (IED) in roadside attacks.

As noted previously, in denying the Veteran's claim the RO basically found that there was no evidence to substantiate a diagnosis of PTSD and no evidence of an in-service stressor.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the VA outpatient treatment records and his testimony are both material because they address fundamental requirements for service connection - namely, a PTSD diagnosis based on in-service stressors as well as a description of potentially verifiable in-service stressor events, both of which are unestablished facts necessary to substantiate the claim.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

III. Law and Analysis - Service Connection

The Veteran is seeking service connection for PTSD.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id. 

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

With regard to stressor verification, VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2013), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The current, liberalized version of § 3.304(f)(3) eliminates the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In addition, a medical opinion must instead be obtained from a VA, or VA-contracted, psychiatrist or psychologist that confirms the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his second period of active duty in Iraq.  

In various statements submitted with his claim, the Veteran has identified the primary events that he considers to be the precipitating causes of his PTSD.  Specifically, he has described: (1) seeing numerous dead bodies, (2) witnessing the death of an Iraqi civilian shot in the head, and (3) exposure to exploding bombs while driving.  See VA Form 21-4138 Statement in Support of Claim and Stressor Questionnaire submitted May 2014; VA Examination Reports dated in September 2010, and February 2012.  The Veteran also elaborated upon these incidents in a July 2014 Board hearing. 

The Veteran's DD Form 214 and service treatment records in tandem confirm that he served as a motor transporter operator (driver), as part of the Headquarters and Headquarters Detachment (HHD) Military Police (MP) Battalion (BN) in Iraq.  During a post-deployment health assessment, the Veteran reported that he saw wounded, killed, or dead during his deployment and that he was engaged in direct combat where he discharged his weapon.  He also stated that he felt that he was in great danger of being killed.  As part of his duties he was also in, or required to closely inspect, destroyed military vehicles.  See Post-Deployment Health Assessment, dated March 1, 2004.  The Veteran's experiences as a driver are consistent with the places, types and circumstances of his service.  In addition, his identified stressors, particularly the actual threat of physical injury from IEDs during convoys and infantry patrols, are exactly the types of events that would amount to "fear of hostile military or terrorist activity" as defined under the amended provisions of 38 C.F.R. § 3.304(f)(3). Thus, the Board finds his lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Given the above, remaining question is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist due to the claimed in-service stressors.  

The Board acknowledges that several VA examiners have determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  See VA Medical Opinions dated in September 2010, February 2012, and September 2012.  However, the Veteran's regular VA psychiatrist concluded the Veteran had endorsed symptoms consistent with a diagnosis of PTSD since August 2008.  See VA Medical Opinion from Mental Health Trauma Team dated in June 2011.  Presumably, the Veteran's regular psychiatrist has been involved in his long-term treatment and has had the opportunity to assess his symptoms in a clinical setting.  It is also apparent that the Veteran's regular psychiatrist considered him to be a reliable historian.  While, the treating VA psychiatrist did not specifically indicate the diagnosis of PTSD was based on the stressor related to a fear of hostile or terrorist activity, the Board finds that reasonable doubt should be resolved in the Veteran's favor as to this issue based on the entirety of the evidence of record. 

Weighing in favor of the claim is a statement from a Vet Center social worker who recounted the Veteran's history of deployment to Iraq as part of Operation Iraqi Freedom.  The Veteran served as a driver in his MP unit and was involved in conducting routine raids, patrols, escorts, and monitoring a POW camp.  He reported encountering various trauma-inducing stressors including an attack on his base camp, driving through an active mine field, and searching tent cities for enemy combatants.  The Veteran was initially seen by the Vet Center in July 2010 struggling with social isolation, anger issues, paranoid thoughts hypervigilance and difficulty sleeping.  He had previously been followed by VA Mental Health services since 2004.  The medical provider noted that the Veteran's need for continued treatment and support is evidenced by his ongoing struggle to manage his stress responses and the impact his combat-related memories have on his day-to-day functioning.  See Medical Opinion from M.T. Greenwald, LCSW, Dallas County Vet Center dated in July 2013.  The Board finds that this medical opinion provides additional competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD related to his identified in-service stressors.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that while the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise and there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Therefore, resolving all reasonable doubt in his favor, there is sufficient evidence showing that the Veteran has a current diagnosis of PTSD by a competent and credible VA psychiatrist related to an adequate stressor in service, namely the Veteran's fear of hostile military or terrorist activity while serving in Iraq.  38 U.S.C.A. § 5107(b).  Accordingly, the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal.

ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


